Citation Nr: 0029337	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-08 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic obstructive pulmonary disease, on 
appeal from the initial evaluation.

3.  Entitlement to a compensable (increased) evaluation for 
service-connected arthritis of the thoracic spine, on appeal 
from the initial evaluation.

4.  Entitlement to a compensable (increased) evaluation for 
service-connected dermatitis of the hands, on appeal from the 
initial evaluation.

5.  Entitlement to a compensable (increased) evaluation for a 
service-connected wart of the right thumb, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1975 to June 1996.  He also had 2 years of prior active 
military service.

This appeal arises from a March 1998 rating decision of the 
Newark, New Jersey, regional office (RO) which denied service 
connection for allergies, and which assigned noncompensable 
disability evaluations for chronic obstructive pulmonary 
disease, arthritis of the thoracic spine, dermatitis of the 
hands, and warts of the hand, after granting service 
connection for those disabilities.  The notice of 
disagreement (NOD) was received in June 1998.  The statement 
of the case was issued in June 1998.  The veteran's 
substantive appeal was received in July 1998.  By a rating 
action dated in December 1999, the noncompensable disability 
evaluation assigned to chronic obstructive pulmonary disease 
was increased to 10 percent, effective from July 1996.

In July 2000, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board of Veterans' Appeals (Board) to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).  During the course of the proceeding, the Board 
received testimony on the issue of service for a right knee 
disorder.  However, at the conclusion of the hearing, the 
veteran's representative indicated that the issue of service 
connection for a right knee disorder had been granted.  The 
representative, in turn, asked that the issue of an increased 
evaluation for the right knee disability be considered by the 
Board.  

A review of the record shows that the veteran was denied 
service connection for a right knee disorder in March 1998, 
and that he appealed the determination in July 1998.  In 
December 1998, service connection for degenerative arthritis 
of the right knee was granted.  The veteran was apprised of 
this decision by a letter dated in December 1998.  

Once the veteran was granted service connection for arthritis 
of the right knee, his appeal with respect to that issue no 
longer existed, since he was granted the benefit sought on 
appeal, i.e., service connection.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), holding that the "logically 
down-stream element of compensation level" is not part of an 
appeal for service connection.  See also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  By regulation, at 38 C.F.R. 
§ 20.201, an NOD is "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result . . . ."  In this instance, we 
do not find that the veteran has submitted an NOD with 
respect to the rating assigned to his right knee disability.  

The testimony rendered by the veteran at his July 2000 
personal hearing therefore must be considered as a claim for 
an increased evaluation for service-connected arthritis of 
the right knee in the first instance.  The issue of veteran's 
entitlement to an increased evaluation for service-connected 
degenerative arthritis of the right knee is not inextricably 
intertwined with the current appeal.  As such, the issue is 
referred to the RO for the appropriate action.


REMAND

Prior to rendering a final decision on the issues of service 
connection for allergies and increased evaluations for 
chronic obstructive pulmonary disease, arthritis of the 
thoracic spine, dermatitis of the hands, and a wart of the 
right thumb, the Board finds that there are procedural 
defects that must be addressed and corrected.  In this 
regard, the veteran indicated, at his personal hearing in 
July 2000, that he was receiving treatment for his service-
connected disabilities through the Fort Dix VA Clinic.  He 
specifically noted that his dermatitis of the hands, wart of 
the right thumb, and chronic obstructive pulmonary disease 
were actively treated through the VA clinic.  He also 
reported that he was treated for symptoms of allergies 
through that facility.  There is no evidence that the RO has 
attempted to obtain the veteran's VA medical records.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet.App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, with regard to the veteran's claims for increased 
evaluations of chronic obstructive pulmonary disease and 
arthritis of the thoracic spine, the Board notes that the 
veteran was most recently afforded a VA examination of those 
disabilities in January 1999.  That examination was 
inadequate for evaluation purposes.  The U.S. Court of 
Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Wisch v. Brown, 8 Vet.App. 139 (1995) (medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied upon as evidence 
against a claim); see also Massey v. Brown, 7 Vet.App. 204 
(1994).

In the instant case, the Board observes that the January 1999 
examination contained no findings with regard to the ranges 
of motion of the veteran's thoracic spine.  Further, the 
veteran complained of pain and discomfort of the thoracic 
spine, which was precipitated by excessive movement and 
activity.  The examination, however, did not adequately 
evaluate the veteran's complaints as required by DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Therein, the Court held that, 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Accordingly, 
the veteran should be afforded a VA orthopedic examination 
for the purpose of determining the severity of his service-
connected thoracic spine disability.

With regard to the veteran's claim for an evaluation in 
excess of 10 percent for service-connected chronic 
obstructive pulmonary disease, the Board finds that the 
January 1999 VA examination, which cited the findings of an 
October 1998 pulmonary function test, failed to consider all 
the necessary rating criteria.  Under the criteria set forth 
under the new Diagnostic Code 6604 (chronic obstructive 
pulmonary disease), determinations must be made as to the 
percent of predicted value of FEV-1; or the percent ratio of 
FEV-1 to FVC (FEV-1/FVC); or the percent of predicted value 
of Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).  Consideration for a 
disability rating in excess of 30 percent also requires the 
determination of the maximum oxygen consumption (with 
cardiorespiratory limit).  The discussion of the October 1998 
VA pulmonary function study, which does not appear to be of 
record, did not state the percent of predicted DLCO(SB) or 
the maximum oxygen consumption (with cardiorespiratory 
limit).  

The Board recognizes that, according to the AMIE Worksheet, 
the DLCO(SB) is not routinely part of the pulmonary function 
test.  This is appears to be inconsistent with the rating 
criteria.  The Board is bound by the regulation and, at the 
very least, if there is no test for DLCO(SB) in the record, 
the examiner must comment on why the test was not clinically 
indicated.  Otherwise, the pulmonary function test is 
inadequate for rating purposes.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

Finally, the RO should review the veteran's claim of service 
connection for allergies.  In doing so, the RO is reminded 
that, pursuant to 38 C.F.R. § 3.380, diseases of allergic 
etiology may not be disposed of routinely, for compensation 
purposes, as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  An increase in the degree of disability 
during service may not be disposed of routinely as merely 
"natural progress" nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be based upon the entire evidentiary 
showing.  38 C.F.R. § 3.380.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that he may 
submit additional medical evidence which would 
help to establish that his allergies had their 
onset during his military service or, if the 
allergies preexisted service, were permanently 
worsened as a result of his active service.  
Further, the veteran should be asked to provide 
the complete names and addresses of all VA and 
non-VA health care providers who have treated him 
for his allergies since service discharge.  The RO 
should also obtain from the veteran the names and 
addresses of all medical care providers who 
treated him for his service-connected thoracic 
spine disability, chronic obstructive pulmonary 
disease, dermatitis of the hands, and/or wart of 
the right thumb since service discharge.  After 
securing the necessary release(s), the RO should 
request copies of any such records which are not 
already contained in the claims folder.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the VA clinic at Fort Dix and any 
other identified VA medical facility, for 
treatment since July 1996.  Once obtained, all 
records must be associated with the claims folder.

3.  The RO should schedule the veteran for VA 
otolaryngology, pulmonary, dermatology, and 
orthopedic examinations.  The veteran should be 
properly notified of the date, time, and place of 
the examinations in writing.  Such tests as the 
examiner deems necessary should be performed.  The 
claims folder, to include a copy of this Remand 
decision, must be made available to the examiners 
for review prior to the examinations. 

a.  Otolaryngology examination:  The examiner 
should conduct an examination of the upper 
respiratory system, to include any special 
tests deemed necessary, and provide a 
diagnosis for any pathology found.  The 
examiner should also document the frequency 
and duration of any exacerbations of 
allergies.  The examiner should provide an 
opinion, based upon the available medical 
evidence and sound medical principles, as to 
whether any allergy symptoms experienced by 
the veteran constitute a chronic disorder or 
whether the symptoms are seasonal and/or 
acute in nature, including an evaluation of 
whether an exacerbation of symptoms results 
in any residual disability.  If the examiner 
believes that the veteran suffers from 
chronic allergies, an opinion should be 
rendered as to whether the disorder had its 
onset during his active military service, or, 
if it pre-existed service, whether it 
permanently worsened during service.  The 
examiner should provide the complete 
rationale for all opinions given.

b.  Dermatology examination: The examiner 
should state whether the veteran's dermatitis 
of the hands has resulted in ulceration or 
extensive exfoliation or crusting.  He or she 
should also state whether there are systemic 
or nervous manifestations associated with the 
dermatitis.  The examiner should state 
whether there is constant exudation or 
itching or extensive lesions attributable to 
the service-connected skin condition.  
Finally, the examiner should render an 
opinion as to whether the veteran's service-
connected dermatitis has resulted in 
disfigurement.  If so, the disfigurement 
should be classified as slight, moderate, 
severe or marked, or completely or 
exceptionally repugnant.  

The examiner should describe in detail the 
veteran's service-connected wart of the right 
thumb, and determine, to the extent feasible, 
the frequency and duration of periods during 
which it is "active."  In doing so, the 
examiner should indicate whether the wart, 
when "active," is tender and painful on 
objective demonstration.  The examiner should 
also comment on whether the wart causes 
limitation of function of the thumb, when it 
is "active."

c.  Pulmonary examination:  The examiner must 
review the revised criteria for rating 
respiratory disabilities, together with the 
criteria in effect prior to October 7, 1996.  
A pulmonary function study should be 
administered, and specifically provide values 
for FEV-1, FEV-1/FVC, and DLCO(SB).  Those 
values should be expressed as a percentage of 
predicted values.  The examiner should also 
state the maximum oxygen consumption with 
cardiorespiratory limit.  If the examiner 
finds that any of the aforementioned tests 
would not be relevant to determining the 
level of disability of the veteran's service-
connected respiratory condition, he or she 
should state, so and provide an explanation 
as to why.  The examiner should also provide 
an opinion as to whether any ventilatory 
defect found is considered slight, moderate, 
moderately severe, severe, or pronounced, and 
provide the rationale for that opinion.

d. Orthopedic examination: The examiner 
should provide the answers/findings indicated 
below to each question or instruction posed.  
No instruction/question should be left 
unanswered.  If the examiner finds that it is 
not feasible to answer a particular question 
or follow a particular instruction, he or she 
should so indicate, and provide an 
explanation.

I.  The examiner should be asked to 
state the ranges of motion of the 
veteran's thoracic spine in degrees.  
Moreover, the examiner should state the 
normal ranges of motion of the thoracic 
spine in degrees.

II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected mid back disability; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

III.  The examiner should be asked to 
express an opinion as to whether pain in 
the mid back could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

5.  When the above development has been completed, 
the RO should re-adjudicate the claim of 
entitlement to service connection for allergies.  
Consideration should be given to the laws and 
regulations applicable to the veteran's claim, 
including 38 C.F.R. §§ 3.303, 3.304(b), 3.306, and 
3.380.

With regard to the veteran's claim for an 
increased evaluation of his service-connected left 
knee disability, the provisions of DeLuca and 38 
C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  Further, consideration should be given 
to the case of Fenderson v. West, 12 Vet.App. 119 
(1999).  Therein, the Court held that, with regard 
to initial ratings following the grant of service 
connection, separate ratings can be assigned for 
separate periods of time based on the facts found 
-- a practice known as assigning "staged" 
ratings. 

6.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC), to include the provisions of 38 C.F.R. § 
3.655, if appropriate.  The SSOC should include 
citation to all relevant regulatory provisions.  
In this regard, the code(s) most advantageous to 
the veteran should be selected.  The veteran and 
his representative should be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this Remand is to obtain 
additional medical evidence and to ensure that VA's duty to 
assist the veteran has been properly met.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 11 -


